Title: To George Washington from Thomas Johnson, 11 December 1787
From: Johnson, Thomas
To: Washington, George



Sir,
Annapolis [Md.] 11 December 1787.

Your Favor of the 9th directed to Mr Lee and myself and it’s Inclosure came to Hand today very opportunely—The Gentlemen of the Assembly purpose to rise next Saturday and preparatory

to it resolved in the Morning to receive no new Business after this day this Circumstance precluded all Formality and Mr Lee being absent I moved for Leave to bring in a Bill under the same Title as the Act passed in Virginia—Leave was granted and I expect there will be no Opposition in any Stage of it—I think at present to make a small Deviation by giving the president and Directors their Choice to prosecute in the County Courts, which will generally be speedier, or in the Genl Court.
Our Affairs are so embarrassed with a diversity of paper Money and paper Securities a sparing Imposition and an infamous Collection and payment or rather non-payment of Taxes that Mr Hartshorns repeated Applications to our Treasury have proved fruitless nor can I say when there will be Money in Hand to answer the 300£ Sterl. due—Some of our Debts are so pressing that a good many of us Delegates feel very uneasy and I yet hope a serious Attempt for an immediate provision for them and that the potomack Demand may be included—The present Circumstances with respect to the future Seat of Congress in my Opinion call for vigorous Exertions to perfect the Naviga. of potomack speedily and it is truly mortifying to see so little prospect of being supplied with the essensial Means—surely 5 or 600 Miles of inland Navigation added to the Central Situation and other Advantages would decide in favor of Potomack for the permanent Seat of Congress.
Colo. Fitzgerald wrote Mr Lee and myself to mention the Time we could meet at Shannadoah to enquire into Complaints against Mr Steward in his Absence—I could only write him that I would attend at any Time that might be agreeable to you and the other Gent. after my Return home which will probably be the last of next Week—I wish sir your Convenience to be consultd and that it may be convenient and agreeable to you to make my House, in your Way very little Notice of the Time to meet will be sufficient for me and I dare say for Mr Lee.
Late in the last Session I received your Letter relative to Mr Wilsons Application to our Assembly it was next to impossible then to draw any Attention to that or to investigate any Subject in a proper Manner we had grown Impatient in the Extream—On the most diligent and repeated Searches since my Receit of your Favor of the 22d of Novemr his papers cannot be found though Mr Digges and some of the other Members have it on

Memory that on reading in the House the Business was referred—My own Diligence and that of a Gent. or two besides has been exerted to prevent the Necessity of informing you that so little Care is taken of our Papers.
The Leson of your State is working in ours—the Scale of power which I always sugested would be the most difficult to settle between the great and small States, as such, was in my Opinion very properly adjusted any necessary Guards for personal Liberty is the common Interest of all the Citizens of America. and if it is imagined that a defined power which does not comprehend the Interference with personal Rights needs negative Declarations I presume such may be added by the fœderal Legislature with equal Efficacy & more propriety than might have been done by the Convention—Strongly and long impressed with an Idea that no Governmt can make a people happy unless they very generally entertain an Opinion that it is good in Form and well administered I am much disposed to give up a good deal in the ⟨form⟩ the least essential part[.] But those who are clamorous seem to me to be really more afraid of being restrained from doing what they ought not to do and being compelled to do what they ought to do than of being obliged to do what there is no Moral Obligation on them to do—I believe there is no American of Observation Reflection and Candour but will acknowledge Men unhappily need more Government than he imagined—I flatter myself that the plan recommended will be adopted in twelve of the thirteen States without Conditions sine qua non—but let the Event be as it may I shall think myself with America in general greatly indebted to the Convention and possibly we may confess it when it may be too late to avail ourselves of their Moderation & Wisdom—You will pardon me my good Sir the Effusions which I cannot restrain when on this Subject and believe me to be with very great Respect Your most obedt Servt

Th. Johnson

